Reversing. *Page 709 
Jux Crawford and Rex Crawford have prayed an appeal from a judgment convicting them of manufacturing intoxicating liquor, and fixing their punishment at a fine of $200 and 60 days' imprisonment in the county jail.
It is conceded by the commonwealth that the evidence on which the accused were convicted was given by an accomplice, and that his evidence was not corroborated by other evidence tending to connect them with the commission of the offense. That being true, a conviction could not be had, and it was the duty of the court to direct an acquittal. Section 241, Criminal Code of Practice; Craft v. Commonwealth, 80 Ky. 349, 4 Ky. Law Rep. 182; Wilson v. Commonwealth, 255 Ky. 632, 75 S.W.2d 202.
Wherefore, the appeal is granted, and judgment reversed and cause remanded for a new trial in conformity with this opinion.